United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Z., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1233
Issued: December 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 12, 2008 denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on October 28, 2008.
FACTUAL HISTORY
On October 29, 2008 appellant, a 32-year-old surface maintenance repairer, filed a
traumatic injury claim (Form CA-1) alleging that he cut the top left side of his head while
climbing on a military vehicle on October 28, 2008. Coworker Gary Palmberg stated that he
was working with appellant on the date in question when he hit his head on a wench bar after
unbolting a five-ton spare tire.

By letter dated November 10, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish that he had sustained a traumatic injury in the
performance of duty. It requested additional information, including medical evidence providing
a diagnosis and a physician’s opinion explaining a causal relationship between the diagnosed
condition and the alleged October 28, 2008 incident.
In a decision dated December 12, 2008, the Office denied appellant’s claim. It accepted
that the incident occurred as alleged, but found that he had submitted no medical evidence which
provided a diagnosis that could be connected to the accepted event.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of the claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged; and that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.2 When an
employee claims that she sustained a traumatic injury in the performance of duty, he must
establish the “fact of injury,” namely, he must submit sufficient evidence to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged, and that such event, incident or exposure caused an injury.3
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical

1

The Board notes that appellant submitted additional evidence after the Office rendered its November 18, 2005
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit
this evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
2

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

3

Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54 ECAB 608 (2003). The term “injury” as
defined by the Act, refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
4

Katherine J. Friday, 47 ECAB 591, 594 (1996).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
established incident, or factor of employment.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.6
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits, and that the workplace incident occurred as alleged. The issue,
therefore, is whether he has submitted sufficient medical evidence to establish that the
employment incident caused an injury. Appellant submitted no medical evidence in support of
his claim prior to the Office’s December 12, 2008 decision. Therefore, he failed to establish a
prima facie claim for compensation.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.7 To establish causal relationship, he must submit a physician’s report in which the
physician reviews those factors of employment identified by him as causing his condition and,
taking these factors into consideration, as well as findings upon examination and appellant’s
medical history, explain how these employment factors caused or aggravated any diagnosed
condition, and present medical rationale in support of his opinion.8 Appellant failed to submit
such evidence and, therefore, failed to satisfy his burden of proof. The Board finds that the
Office properly denied his claim for benefits under the Act.
CONCLUSION
Appellant has not met his burden of proof to establish that he sustained a traumatic injury
in the performance of duty on October 28, 2008.

5

John W. Montoya, 54 ECAB 306 (2003).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Patricia J. Glenn, 53 ECAB 159 (2001).

8

Robert Broome, supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

